Matter of Montalbano v Babcock (2017 NY Slip Op 08118)





Matter of Montalbano v Babcock


2017 NY Slip Op 08118


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1165 CAF 16-01541

[*1]IN THE MATTER OF RACHEL A. MONTALBANO, PETITIONER-RESPONDENT,
vGREGORY F. BABCOCK, RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


DAVIS LAW OFFICE, PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR RESPONDENT-APPELLANT.
D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR PETITIONER-RESPONDENT. 
COURTNEY S. RADICK, ATTORNEY FOR THE CHILD, OSWEGO. 

	Appeal from an order of the Family Court, Oswego County (Thomas Benedetto, R.), entered July 12, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole legal custody of the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissedwithout costs.
Same memorandum as in Matter of Montalbano v Babcock ([appeal No. 2] ___ AD3d ___ [Nov. 17, 2017]).
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court